Per Curiam:
It will be sufficient for us to state the conclusions we have reached without giving the processes leading to the result. (1) The denial of the motion heretofore made by certain of the defendants to separately *897state and number several causes of action is not a bar to their present demurrer. (2) The complaint states but one cause of action. How extensive may be the relief appropriate to these allegations is not before us. (3) What may be termed the special damages arising from the acts of Kern, alone or with associates, in wasting plaintiff’s money and compelling it to pay abnormal prices for scrap are all tied to the alleged general scheme to develop a new process at plaintiff’s expense and to exhaust plaintiff’s resources as a competitor of the projected Republic Company. (4) ¡No cause of action is alleged against the Tin Products Company. Its only part in the transactions was to sell to plaintiff an unexclusive license ■under letters patent owned by it, and later to sell the patents themselves to the Republic Company, retaining no beneficial interest therein. (5) The exact relation which Seward bore to the wrongs complained of is not clear, but in view of the general allegations affecting “the defendants,” and the specific allegations that he was among the number to whom the new process was to be transferred and who were parties in the formation of the Republic Company, we think the complaint sufficient as to him. The order appealed from is reversed, with ten dollars costs and disbursements as to the defendant the Tin Products Company, and the demurrer of the Tin Products Company to the complaint is sustained. On the appeal of the defendant Seward, the order is affirmed, without costs. Present—Ingraham,. P. J., Clarke,’ Scott, Dowling and Hotchkiss, JJ.; Dowling, J., dissented from the reversal as to Tin Products Company. Order reversed, with ten dollars costs and disbursements, as to the Tin Products Company, and the demurrer of the Tin Products Company sustained. On the appeal of the defendant Seward, order affirmed, without costs. Order to be settled on notice.